DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10, 21-22 and 25-38 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/15/2022, 06/30/2022 and 07/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
Claims 1 and 26 have been amended. 
Applicant's arguments filed on 06/30/2022 regarding claims 1 and 26 have been fully considered but they are not persuasive. As per the applicant’s arguments that prior arts of record fail to teach the limitations: “wherein an output produced by the ML model upon being applied to the communication indicates a deviation of an assigned behavioral trait determined from the communication from a customer behavioral trait, wherein the assigned behavioral trait includes at least one of: (1) a previously-unknown sender identity, (2) a previously-unknown sender email address, or (3) a previously unknown combination of sender identity and sender email address”, the examiner respectfully disagrees. Prior art of record Himler teaches: column 5, lines 51-67. Column 8, lines 1-44: the client computing device may classify the reported message 213 using rules such as those that will be described below in order to assign a class to the message. It should be noted that these rules may be handcrafted or may be derived using statistical analysis techniques or machine learning techniques (e.g., using a corpus of both known malicious messages and known legitimate messages to train models that differentiate between both malicious and legitimate messages), or a combination of both. The class may be a label that identifies the message as being from an unknown or potentially malicious sender. When displaying the prompt to the user 210, the prompt may identify the class or stored information corresponding to the identified class so that the user knows and can learn the class to which the message actually was assigned. The classes may include untrusted (i.e., unknown and potentially malicious, or known to be malicious), unknown but not expected to be malicious, etc. Column 12, lines 59-67 and column 13, lines 1-55: Factor 8: As another example, the system may identify a sender history—i.e., determine whether it has seen messages from the sender before based on stored data (such as a message log). Using a corpus of labeled malicious and legitimate messages, classifiers can be trained to use these features to distinguish between malicious and legitimate messages based on the value of these and other message features. In another example, one or more of the following identifying characteristics will be examined for a designation of a trusted external sender (partner), such as an external email: a X-header, an email body identifier (e.g. Known ID) in the body of the email, a domain name, the “From” header field, SPF, DMARC and DKIM. These characteristics could also be incorporated in the machine learning models discussed above. Determining whether a user reported message is from a trusted sender may include determining whether the reported message satisfies one or more trusted sender rules using one or more of the aforementioned identifying characteristics. In an embodiment, the system may also extract various portions of a message and use those data to determine whether a message is from a trusted sender. For example, the system may examine the “From” field of an email and compare the value of the “From” field with a whitelist in a data store. If the value of the “From” field matches any item in the whitelist, the system determines that the message satisfies a trusted sender rule or that the message is from a trusted sender, i.e., an output of a machine learning model indicates whether an email is from a unknown email address if there is a deviation of the “From” field in the received email compared to a whitelist or from a log of previous emails.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7, 8, 21, 22, 25, 26, 28-30, 32, 33 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record US 10104029 to Chambers et al (hereinafter Chambers) and prior art of record US 9774626 to Himler et al (hereinafter Himler).
As per claims 1 and 26, Chambers teaches:
A method comprising: 
establishing, via an application programming interface, a connection with a storage medium that includes a series of past communications received by an employee of an enterprise (Chambers: column 5, lines 48-50: The email service provider 120 may include software which enables email servers to send, receive, and store emails associated with organizations and/or individual users. Fig. 4 and column 5, lines 45-60 and column 7, lines 13-40: The communication module 410 may be also configured to provide communication among the remaining modules and units of the email filtering system 130. According to one or more embodiments, the aggregating module 420 may be configured to dynamically aggregate historical email data associated with one or more users. The aggregated information which may include the entire emails or store specific parameters of the emails in the storage 450. According to one or more embodiments, the analyzing module 430 may be configured to analyze the historical email data aggregated by the aggregating module 420); 
downloading, via the application programming interface, a first portion of the series of past communications corresponding to a first interval of time into a local processing environment (Chambers: Fig. 4 and column 5, lines 45-60 and column 7, lines 13-40: The communication module 410 may be also configured to provide communication among the remaining modules and units of the email filtering system 130. The aggregated information which may include the entire emails or store specific parameters of the emails in the storage 450. According to one or more embodiments, the analyzing module 430 may be configured to analyze the historical email data aggregated by the aggregating module 420); 
building a machine learning (ML) model for the employee by providing the first portion of the series of past communications to the ML model as training data (Chambers: column 5, lines 5-20. Column 7, lines 35-49: According to one or more embodiments, the analyzing module 430 may be configured to analyze the historical email data aggregated by the aggregating module 420. The analysis of the historical email data may be utilized to provide one or more trusted trends criteria. Column 8, lines 30-38: According to one or more embodiments, these trusted trends can be generated using various machine learning algorithms such as heuristic methods, artificial intelligence systems, neural networks, or other experience-based (e.g., trainable) techniques for determining general trends, behavioral data, and other characteristics.); 
receiving, via the application programming interface, a communication addressed to the employee (Chambers: column 2, lines 38-52: The method may further comprise receiving a new email addressed to the user or a group of users); and 
establishing whether the communication represents a security risk by applying the ML model to the communication (Chambers: column 2, lines 38-52. Column 5, lines 1-30: The attributes may be monitored using various machine learning algorithms, heuristic algorithms, or neural network algorithms, which can be trained every time a new email is received or sent. Basically, these algorithms may be trained to understand what "normal" behaviors and trends of email user activity are so that every new email may be assessed based on known "normal" patterns. If a new email is outside of such patterns, it may be considered suspicious).
Chambers teaches classifying an email as unsolicited, spam etc. (abnormal communication) but does not explicitly teach: wherein an output produced by the ML model upon being applied to the communication indicates a deviation of an assigned behavioral trait determined from the communication from a customer behavioral trait, wherein the assigned behavioral trait includes at least one of: (1) a previously-unknown sender identity, (2) a previously-unknown sender email address, or (3) a previously unknown combination of sender identity and sender email address. However, Himler teaches:
wherein an output produced by the ML model upon being applied to the communication indicates a deviation of an assigned behavioral trait determined from the communication from a customer behavioral trait, wherein the assigned behavioral trait includes at least one of: (1) a previously-unknown sender identity, (2) a previously-unknown sender email address, or (3) a previously unknown combination of sender identity and sender email address (Himler: Column 8, lines 1-44: the client computing device may classify the reported message 213 using rules such as those that will be described below in order to assign a class to the message. It should be noted that these rules may be handcrafted or may be derived using statistical analysis techniques or machine learning techniques (e.g., using a corpus of both known malicious messages and known legitimate messages to train models that differentiate between both malicious and legitimate messages), or a combination of both. The class may be a label that identifies the message as being from an unknown or potentially malicious sender. When displaying the prompt to the user 210, the prompt may identify the class or stored information corresponding to the identified class so that the user knows and can learn the class to which the message actually was assigned. The classes may include untrusted (i.e., unknown and potentially malicious, or known to be malicious), unknown but not expected to be malicious, etc. Column 12, lines 59-67 and column 13, lines 1-55: Factor 8: As another example, the system may identify a sender history—i.e., determine whether it has seen messages from the sender before based on stored data (such as a message log). Using a corpus of labeled malicious and legitimate messages, classifiers can be trained to use these features to distinguish between malicious and legitimate messages based on the value of these and other message features. In another example, one or more of the following identifying characteristics will be examined for a designation of a trusted external sender (partner), such as an external email: a X-header, an email body identifier (e.g. Known ID) in the body of the email, a domain name, the “From” header field, SPF, DMARC and DKIM. These characteristics could also be incorporated in the machine learning models discussed above. Determining whether a user reported message is from a trusted sender may include determining whether the reported message satisfies one or more trusted sender rules using one or more of the aforementioned identifying characteristics. In an embodiment, the system may also extract various portions of a message and use those data to determine whether a message is from a trusted sender. For example, the system may examine the “From” field of an email and compare the value of the “From” field with a whitelist in a data store. If the value of the “From” field matches any item in the whitelist, the system determines that the message satisfies a trusted sender rule or that the message is from a trusted sender, i.e., an output of a machine learning model indicates whether an email is from a unknown email address if there is a deviation of the “From” field in the received email compared to a whitelist or from a log of previous emails).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Himler in the invention of Chambers to include the above limitations. The motivation to do so would be to determining whether a received message is a legitimate message or a malicious message (Himler: column 1, lines 52-53).

As per claims 3 and 28, Chambers in view of Himler teaches:
The computer-implemented method of claim 1, wherein the series of past communications includes multiple emails that were delivered to the employee (Chambers: column 2, lines 38-45: dynamically aggregating historical email data, which may include emails associated with a user. Column 5, lines 1-4: the present technology involves aggregation of historical email data associated with a particular email user).

As per claims 4 and 29, Chambers in view of Himler teaches:
The computer-implemented method of claim 1, further comprising: examining each past communication in the first portion of the series of past communications to establish an attribute; and providing the attributes derived from the first portion of the series of past communications to the ML model as training data (Chambers: column 5, lines 1-21: The historical email data may be aggregated and analyzed dynamically, for example, every time a new email is received. Based on such analysis, at least one trusted trend may be determined. The trusted trends may include a number of various criteria having certain attributes. The attributes may include user side attributes, infrastructure attributes, company attributes, email attributes, and trending attributes. Particular examples of these attributes will be provided in greater detail below. The attributes may be monitored using various machine learning algorithms, heuristic algorithms, or neural network algorithms, which can be trained every time a new email is received or sent. Basically, these algorithms may be trained to understand what "normal" behaviors and trends of email user activity are so that every new email may be assessed based on known "normal" patterns).

As per claims 5 and 30, Chambers in view of Himler teaches:
The computer-implemented method of claim 1, further comprising: determining, based on an output produced by the ML model, that the communication represents a security risk; and characterizing the security risk along multiple dimensions (Chambers: column 5, lines 16-30: Basically, these algorithms may be trained to understand what "normal" behaviors and trends of email user activity are so that every new email may be assessed based on known "normal" patterns. If a new email is outside of such patterns, it may be considered suspicious and certain defensive actions may be taken with respect to the new email. More specifically, when the new email is received, a score may be calculated based on the trusted trends criteria. Thereafter, it may be determined whether this score is above (or below) a predetermined threshold score. If the score is above the predetermined threshold score, the new email can be filtered, for example, deleted, placed into a quarantine zone, marked as "suspicious", "spam", "junk" email. Column 9, lines 2-10: The severity of taken actions may depend on a particular score. For example, if the score is just above a first threshold score, the email may be merely marked as "suspicious" email, however, if the email is above a higher, second threshold, the email may be deleted).

As per claims 7 and 32, Chambers in view of Himler teaches:
The computer-implemented method of claim 1, wherein the storage medium is a computer server managed by an entity other than the enterprise (Chambers: Fig. 1 and column 5, line 64-column 6, line 3: As shown in FIG. 1, the email filtering system 130 may be implemented as a web (e.g., cloud-based) service running on one or more stand alone servers such that it may track and control email flow from and to the clients 110. Column 6, lines 56-61: As shown in the figure, the email filtering system 130 may include a communication module 410, an aggregating module 420, an analyzing module 430, a filter 440, and a storage 450).

As per claims 8 and 33, Chambers in view of Himler teaches:
The computer-implemented method of claim 1, wherein the first portion of the series of past communications includes all emails received by the employee during the first interval of time (Chambers: column 2, lines 53-67: For example, the one or more user side attributes may include one or more of the following: a number of emails by time of day).

As per claims 21 and 36, Chambers in view of Himler teaches:
The method of claim 1, further comprising: examining each past communication downloaded into the local processing environment to identify a sender identity and a sender email address; and populating entries in a database such that sender identities are associated with the corresponding sender email addresses as identified in the past emails (Chambers: column 7, lines 17-34: According to one or more embodiments, the aggregating module 420 may be configured to dynamically aggregate historical email data associated with one or more users. The historical email data may include emails received sent by the one or more users. In one embodiment, the aggregating module 420 may aggregate only specific parameters of the received and sent emails. For example, it may aggregate only metadata associated with the email, including, for example, a sender address, a sender name. The aggregated information which may include the entire emails or store specific parameters of the emails in the storage 450. Himler: column 5, lines 51-67).
The examiner provides the same rationale to combine prior arts Chambers and Himler as in claims 1 and 26 above. 

As per claims 22 and 37, Chambers in view of Himler teaches:
The method of claim 21, further comprising: receiving an email addressed to the employee (Chambers: column 2, lines 38-52: The method may further comprise receiving a new email addressed to the user or a group of users); examining the email to establish a sender identity and a sender email address; and determining whether the email represents a security threat based on whether the sender identity and the sender email address as identified in the email match an entry in the database (Chambers: column 8, lines 30-33: The analyzing module 430 may be configured to track all or some of these attributes to build and dynamically update behavioral patterns and trusted trends which are then used for assessing new emails. Column 9, lines 24-35: In another example, a particular user within a company may receive an email from an addressee, but one or more statements are true: neither this user nor any other user from the same company has sent emails to this addressee or addressee domain, addressee IP has unknown reputation, addressee IP is associated with a suspicious registrar, addressee IP was registered less than 24 hours ago, the source has sent over than five emails in five minutes to users from the same company. If any of these statements are true the filter may classify the new email as an unsolicited email and block it because it is not consistent with the “normal” trends. Also, column 9, lines 36-67. Himler: column 12, line 59-column 13, line 3: As another example, the system may identify a sender history—i.e., determine whether it has seen messages from the sender before based on stored data (such as a message log). If so, the system may determine whether one or more characteristics of the new message (e.g. headers, body, style, font, attachments, etc.) resemble the sender's previous messages. The system may do this by maintaining a data set of previously-received messages (or known senders) and comparing these elements of the received massage to the corresponding elements in the data set. Column 13, lines 48-56).
The examiner provides the same rationale to combine prior arts Chambers and Himler as in claims 1 and 26 above. 

As per claims 25 and 38, Chambers in view of Himler teaches:
The computer-implemented method of claim 23, further comprising: responsive to a determination that the communication is indicative of an abnormal communication activity, uploading information related to the communication to a federated database used to protect multiple enterprises against security threats (Chambers: column 5, lines 48-50: The email service provider 120 may include software which enables email servers to send, receive, and store emails associated with organizations and/or individual users. Column 6, line 62-column 7, line 15: For example, every new email assigned for a particular user received by the email service provider 120 may be, at first, sent to the email filtering system 130, which then determines whether the new email is an unsolicited email, and if yes, the new email can be redirected back to the email service provider 120 or the email service provider 120 may be notified otherwise. In other words, the email filtering system 130 may determine that the new email is an unsolicited and/or malicious email and, therefore, to be filtered or blocked. In such case, the email filtering system 130 may inform the email service provider 120 that the new email was deleted, filtered, blocked, placed into a sandbox or inform the email service provider 120 that a suspicious URL was replaced with a safe URL, and so forth).

Claims 2, 6, 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers in view of Himler as applied to claims 1 and 26 above, and further in view of prior art of record US 20170230403 to Kennedy et al (hereinafter Kennedy).
As per claims 2 and 27, Chambers in view of Himler does not teach the limitations of claim 2. However, Kennedy teaches:
further comprising: receiving input indicative of an approval from an administrator associated with the enterprise to access the series of past communications; wherein said establishing is performed in response to receiving the input (Kennedy: [0024]: The repository may include messages received at one or more recipient message servers managed/accessed by an analysis server and/or from one or more other external sources of messages. In some embodiments, the list of senders to be processed may be received from a user/administrator. [0025]: The list of senders may be automatically determined from one or more previously received messages (e.g., senders of previously received messages) and/or specified by a user/administrator. The measure of global reputation of the sender is applicable for a plurality of recipients of a message from the sender while a measure of local reputation of the sender is specific to a particular recipient domain or individual recipient address of a message from the sender).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Kennedy in the invention of Chambers in view of Himler to include the above limitations. The motivation to do so would be to determine a likelihood that the message is a spoofing message (Kennedy: [0012]).

As per claims 6 and 31, Chambers in view of Himler teaches:
The computer-implemented method of claim 5, wherein the multiple dimensions include: an attacked party, an attack vector, an impersonated party, an impersonation strategy, and an attack goal (Chambers: column 3, lines 10-30: In yet another example embodiment, the one or more attributes may include one or more trending attributes, which in turn may include one or more of the following: a number of emails by an IP address, a number of emails to a target by an IP address, and a number of Uniform Resource Locators (URLs) per email).
Chambers does not explicitly teach an impersonated party, an impersonation strategy. However, Kennedy teaches:
an impersonated party, an impersonation strategy (Kennedy: [0012]: For example, an email message is received at an email gateway server to deliver to a recipient. A sender specified by the message is identified. A measure of authenticity that the sender specified by the message is an actual sender of the message is determined using a sender model associated with the sender. [0031]: Determining whether an identifier of the sender is similar to an identifier of another sender may include determining whether an identifier of the sender is similar to an identifier of another sender with a relatively high measure of global reputation (impersonated party). For example, an attempt to confuse a recipient by utilizing a domain that is only slightly different from a highly reputable domain is detected (impersonation strategy)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Kennedy in the invention of Chambers in view of Himler to include the above limitations. The motivation to do so would be to determine a likelihood that the message is a spoofing message (Kennedy: [0012]).

Claims 9, 10, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers in view of Himler as applied to claims 1 and 26 above, and further in view of prior art of record US 20160014151 to Prakash (hereinafter Prakash).
As per claims 9 and 34, Chambers in view of Himler does not teach the limitations of claims 9 and 34. However, Prakash teaches:
further comprising: downloading, via the application programming interface, a second portion of the series of past emails corresponding to a second interval of time that precedes the first interval of time into the local processing environment; and establishing whether any emails received during the second interval of time represent security risks by applying the ML model to the second portion of the series of past emails (Prakash: [0022]: In some embodiments, messages may be imported and grouped by message characteristics to train the classification engine and create message characteristic patterns for comparison. [0025]: In some embodiments, the threat intelligence data may be updated and after the new received message is relayed, a regular comparison of the metadata for the received message may be performed to determine if the message is a potentially dangerous message. The comparison may be between many different types of metadata and threat intelligence data. The update may be collected or provided by many sources such as a third party, the recipient, an administrator or through an ongoing analysis of new received messages. [0208]: In some embodiments, the meta-data for an email message is repeatedly compared against threat intelligence data that has updated for multiple days after relaying the message. [0211] In some embodiments, the update is collected from at least one of a data feed from a third party, …, and through an ongoing analysis of more than one new received message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Prakash in the invention of Chambers in view of Himler to include the above limitations. The motivation to do so would be to determine whether the new received message is a phishing message (Prakash: [0080]).

As per claims 10 and 35, Chambers in view of Himler teaches:
The computer-implemented method of claim 1, further comprising: examining the communication to establish multiple attributes (Chambers: column 3, lines 30-47: the calculation of the score associated with the new email may include analyzing content and metadata associated with the new email. In certain embodiments, the calculating of the score associated with the new email may comprise matching attributes of the new email to one or more patterns associated with the one or more trusted trends criteria); 
Chambers in view of Himler does not explicitly teach: generating a statistical profile for the communication, wherein the statistical profile includes a risk score for each pair of attributes included in the multiple attributes, each risk score being based on riskiness of historical communications involving the corresponding pair of attributes. However, Prakash teaches:
generating a statistical profile for the communication, wherein the statistical profile includes a risk score for each pair of attributes included in the multiple attributes, each risk score being based on riskiness of historical communications involving the corresponding pair of attributes (Prakash: [0080] In some embodiments, the methods may utilize statistical distributions to help determine whether the new received message is a phishing message. For example, the comparing the message characteristic of the received message with the message characteristic associated with one or more of the recipient or the sender may comprise obtaining the message characteristics associated with one or more of the recipient or the sender along with a statistical distribution of those message characteristics and comparing the message characteristics of the received message with the similar message characteristics associated with one or more of the recipient or sender from message characteristics having a high statistical distribution. Some embodiments of the methods may further comprise determining a degree of variance of each message characteristic when compared with the similar characteristic associated with one or more of the recipient or sender from messages having a high statistical distribution, establishing a score based on the determined degree of variance for each message characteristic and a pre-assigned weight for each characteristic and obtaining a combined score by adding scores of one or more of the message characteristics in the received message based on a pre-assigned weight).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Prakash in the invention of Chambers in view of Himler to include the above limitations. The motivation to do so would be to determine whether the new received message is a phishing message (Prakash: [0080]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20200067861 to Leddy et al: Dynamically updating a filter set includes: obtaining a first message from a first user; evaluating the obtained first message using a filter set; determining that the first message has training potential; updating the filter set in response to training triggered by the first message having been determined to have training potential; obtaining a second message from a second user; and evaluating the obtained second message using the updated filter set.
US 20190109863 to Traore et al: Technologies are described for authenticating a sender identity of an online message. For example, an online message having a purported sender identity can be obtained. Various features can then be extracted from the message, including stylometric features, origin location features, attached file features for any files attached to the message, and embedded URL features. The extracted features can then be compared to a sender profile for a known sender identity matching the purported sender identity, or to one or more sender profiles for recognized suspicious senders if the purported sender identity does not match a known sender identity. The sender profile for a given sender identity can include features extracted from one or more messages previously sent by the sender identity. A global risk score for the message indicating a likelihood that the purported sender identity is inauthentic can be determined based at least in part upon the comparison.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438